Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	The election filed June 15, 2021, is acknowledged and has been entered.  Applicant has elected without traverse Group I. Claims 21-36 are pending.

2.    	Claims 33-36 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention of invention, there being no allowable generic or linking claim.  

3.	Claims 21-32 are under examination.  

Information Disclosure Statement
4.	The information disclosure statements have been considered.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
7.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 29 is indefinite because claim 29 recites, “the subject is suspected of having a B cell lymphoma”.  This recitation renders the claim indefinite because it cannot be ascertained when a patient is suspected of having B cell lymphoma; and moreover it is not evident how the practitioner necessarily determines whether or not the patient is suspected of having B cell lymphoma.  Presumably the criteria that might be used could vary rather substantially and thus it would seem that the decision may be largely subjective in nature; if that is indeed the case, the subject matter that is encompassed by the claim may vary depending upon one's interpretation of the claim and presumptions as to the meaning of suspected of having a B cell lymphoma.
Notably, depending on who makes the determination a patient may be both suspected of having B cell lymphoma and not having B cell lymphoma.  For example, one practitioner may determine a patient is suspected of having B cell lymphoma, while another determines that the patient is not suspected of having B cell lymphoma.  For this reason, it is submitted that the claim fails to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph. 
It is suggested this limitation be removed from the claim to obviate the rejection.


8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are directed to a method for treating B cell lymphoma, the method comprising administering a pharmaceutically effective amount of composition, the composition comprising a monoclonal antibody specific to B cell lymphoma to any subject, including any mammal, such as a subject suspected of having a B cell lymphoma, the monoclonal antibody comprising: a heavy chain variable region comprising a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 2; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 3; and a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 4; and a light chain variable region comprising a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 6; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 7; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 8.

Notably, the claims are broadly drawn to treating any of a genus of subjects which need not be human and which need not have B cell lymphoma, but merely be suspected of having B cell lymphoma.  In this case, the specification does not describe the structure of any antibody that has the function of treating non-human B cell lymphoma or treating B cell lymphoma in subjects other than those that have B cell lymphoma.
As set forth in the specification, the MVR antibody which is encompassed by the claims was isolated after immunizing a mouse with B cell lymphoma cells of human origin (see page 34).  Furthermore, this antibody was then made into a chimeric antibody and it was shown that this antibody displayed anticancer activity against human B cell lymphoma cells (see pages 43-45).  Accordingly, while one of skill in the art would recognize that antibodies comprising: a heavy chain variable region comprising a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 2; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 3; and a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 4; and a light chain variable region comprising a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 6; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 7; and a 
Thus, it is submitted that the instant claims, and the disclosure describing the claimed subject matter, fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
It is suggested claim 21 be amended as follows, along with canceling claims 29 and 32, to obviate the rejection: A method for treating B cell lymphoma, the method comprising administering a pharmaceutically effective amount of composition, the composition comprising a monoclonal antibody specific to B cell lymphoma to a human subject that has B cell lymphoma, the monoclonal antibody comprising: a heavy chain variable region comprising a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 2; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 3; and a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 4; and a light chain variable region comprising a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 6; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 7; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 8.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

12.	Claims 21-32 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent 9,862,775, IDS.  Notably, the instant application was filed March 19, 2019, while US Patent 9,862,775 issued January 9, 2018. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
The claims of the patent recite:

A monoclonal antibody specific to B cell lymphoma, comprising: a heavy chain variable region comprising a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 2; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 3; and a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 4; and a light chain variable region comprising a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 6; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 7; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 8 and antibodies and antibody conjugates as used in the instant methods(see claims 1-9).

In particular, when ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed. See Sun Pharm.  Indus., 611 F.3d at 1386-88, 95 USPQ2d at 1801-02. If claims to the compound’s use and the compound were subject to a restriction requirement, and the compound was elected, a nonstatutory double patenting rejection may not be appropriate in a divisional application claiming the restricted compound’s use. See MPEP § 804.01. However, subject matter disclosed in the reference patent or application that does not fall within the scope of a reference claim cannot be used to construe the claim in the context of a nonstatutory double patenting analysis as this would effectively be treating the disclosure as prior art. (see MPEP 804)  In this case, it is noted that columns 2 and 3 in the patent recite that pharmaceutical compositions comprising such antibodies and antibody conjugates are useful 
Accordingly, the claimed subject matter of the application would be seen as an obvious variation of the subject matter claimed in the patent because the patent discloses the instantly claimed use of the compound claimed in the patent.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Conclusion
13.	No claim is allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935
					
/Brad Duffy/
Primary Examiner, Art Unit 1643
August 27, 2021